Title: To George Washington from the Board of War, 3 April 1780
From: Board of War
To: Washington, George


          
            Sir
            War office [Philadelphia] April 3rd 1780.
          
          The board have the honor of transmitting to your Excellency, the copy of a letter from Maj. Lee. At the instance of Baron Steuben, & considering that enlistments went on but slowly, the board consented that the dismounted Dragoons of his Corps, should be increased to three Troops, because they were taught to believe that the Corps would be more perfect in its formation; and that its reputation would induce Men to enlist who probably would not enter into other Corps, & thereby increase the Strength of the Army. At that time they conceived matters, as to the Officers, would either remain as they were, or fall in with any general regulation which might be adopted. Maj. Lee, however seems to think otherwise, & wishes to have promotions both of Capt. McLain & Capt. Peyton—the one Majr of Infantry, the other of Horse, & the consequent promotions of other Officers. The board wish to be favored with Your Excellencys opinion of the propriety & necessity of this measure, as soon as possible. They will do all in their power to forward the March of these Troops agreeable to your request. I have the honor to be with the highest respect, Yr Excellency’s Most Obed., & Most Hble Servt.
          
            by ord. of the board.Ben. Stoddert secy
          
        